    Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 1 of 12 PageID #:136




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LASEAN LYLES, JR.,             )
                               )
            Plaintiff,         )
                               )                              No. 19 C 3185
       v.                      )
                               )                              Judge Sara L. Ellis
NORTHEAST ILLINOIS REGIONAL    )
COMMUTER RAILROAD CORPORATION )
d/b/a METRA and THOMAS EKVALL, )
                               )
            Defendant.         )

                                    OPINION AND ORDER

       Plaintiff Lasean Lyles, Jr. worked for Defendant Northeast Illinois Regional Commuter

Railroad Corporation (“Metra”) as a watchman between 2015 and 2018. In June 2018, Metra

transferred Lyles to a different facility, where Defendant Thomas Ekvall was his supervisor. In

October 2018, Metra terminated Lyles after determining that Lyles violated its attendance policy.

Lyles now brings the following claims against Metra: (1) hostile work environment and unlawful

race discrimination, in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42

U.S.C. § 2000e et seq. (Counts I and II); (2) hostile work environment in violation of 42 U.S.C.

§ 1981 (Count III, against Ekvall only); (3) denial of overtime rate and failure to pay all

compensable time worked, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 201 et seq. (Counts IV and V); and (4) failure to pay all compensable time worked under the

Illinois Wage Payment and Collection Act (“IWPCA”), 820 Ill. Comp. Stat. 115/1 et seq.

       Defendants move to dismiss the first amended complaint (“FAC”) for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6). Additionally, Defendants argue that the

Railway Labor Act (“RLA”) preempts some of Lyles’ claims, requiring dismissal under Federal
    Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 2 of 12 PageID #:137




Rule of Civil Procedure 12(b)(1). Because Lyles’ claims are based on independent statutes and

do not implicate the interpretation of a collective bargaining agreement (“CBA”), the Court

concludes that the RLA does not preclude or preempt Lyles’ claims. Additionally, the Court

finds that Lyles’ hostile work environment claims are reasonably related to his EEOC charge and

could plausibly amount to violations of the relevant statutes. Finally, Lyles has voluntarily

withdrawn his FLSA claims (Counts IV and V), so they are no longer before the Court. Thus,

the Court denies Defendants’ motion to dismiss.

                                          BACKGROUND 1

        On June 15, 2015, Metra hired Lyles as a watchman in its Western Yard facility, where

he worked until June 28, 2018, when Metra transferred him to its Fox Lake facility. At Fox

Lake, Lyles’ direct supervisor was Ekvall, a foreman for Metra. A collective bargaining

agreement (“CBA”) with the National Conference of Fireman & Oilers District Local 32

governed Lyles’ employment with Metra. The CBA established requirements for when and how

Metra was to handle disciplinary matters. One such provision stated that Metra must provide

employees written notice of the precise disciplinary charges against them within ten days from

the time that Metra had knowledge of the offenses under investigation and Metra must hold a

hearing within ten days of that notice. 2 The CBA also provided that “no employee shall be


1
  The Court takes the facts in this section from the FAC and presumes they are true for the purpose of
resolving this motion. See Virnich v. Vorwald, 664 F.3d 206, 212 (7th Cir. 2011); Local 15, Int’l Bhd. of
Elec. Workers, AFL-CIO v. Exelon Corp., 495 F.3d 779, 782 (7th Cir. 2007). The Court also considers
the additional materials submitted by Metra when considering the motion to dismiss pursuant to Rule
12(b)(1). See Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443–44 (7th Cir. 2009).
2
 The relevant provision of the CBA states: “[T]he employee and his duly authorized representative(s)
shall be apprised in writing of the precise charge(s) within ten days from the time the company has
knowledge the offense(s) under investigation . . . The hearing shall be held within ten (10) days of the
notice apprising the employee of the precise charge(s) against him unless it has been postponed by request
of the employee, the duly authorized representative, or the company. If the hearing is not held within the
specified time period, no action will be taken by the company on the Charge(s), and no notation shall be
entered on the employee’s record.” FAC ¶ 19.
                                                    2
    Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 3 of 12 PageID #:138




disciplined or dismissed from service . . . without a fair and impartial investigation unless such

employee shall accept such discipline in writing and waive investigation.” Doc. 16 ¶ 18.

       Metra employees are expected to use a biometric timekeeper to clock in and out of their

shifts. The biometric system at Fox Lake, however, often malfunctioned, which resulted in the

system inaccurately recording Lyles’ clock-in times. Although Lyles brought these issues to

Ekvall’s attention, Ekvall regularly reprimanded Lyles for clocking in late to his shift or failing

to clock in at all. Metra also issued written reprimands to Lyles regarding his clock-in times,

which he claims ultimately led to his termination. Lyles alleges that Ekvall engaged in hostile

conduct because Lyles is African American. Ekvall also allegedly enlisted the help of other,

non-African American employees to confirm whether Lyles arrived to work on time. Because of

the issues with clocking in, Lyles requested a schedule adjustment to allow him to better use the

biometric timekeeping system and better record his clock-in times, but Metra never honored his

requests. During the time period relevant to the FAC, Lyles’ work schedule was 5:00 p.m. to

3:00 a.m., totaling fifty hours per week. Lyles maintains that he regularly worked in excess of

fifty hours per week, but Metra never paid him an overtime rate for work weeks in excess of

forty hours.

       On August 30, 2018, Lyles arrived to work on time, but the timekeeping system

malfunctioned and prevented him from clocking in at the proper time. On September 21, 2018,

Lyles received a notice of charge scheduling a hearing for September 28, 2018. At the hearing,

Metra determined that Lyles had violated its attendance policy and subsequently terminated him.




                                                  3
    Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 4 of 12 PageID #:139




Lyles claims that Metra did not review video surveillance footage at the Fox Lake facility in

evaluating whether Lyles arrived for his shifts on time.

       On December 20, 2018, Lyles filed an EEOC charge that states Lyles “was subjected to

different terms and conditions of employment, including, but not limited to, having [his] time

requests denied and being disciplined.” Doc. 30–1. The charge further provides that Lyles

believed Metra discriminated against him because of his race. Doc. 30–1. Lyles received his

“right to sue” letter on February 12, 2019 and filed this action on May 10, 2019.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(1) challenges the Court’s subject matter

jurisdiction. Fed. R. Civ. P. 12(b)(1). The party asserting jurisdiction has the burden of proof.

United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003), overruled on

other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012). Where the

defendant denies or controverts the truth of the jurisdictional allegations (a factual challenge), the

Court may look beyond the pleadings and view any competent proof submitted by the parties to

determine if the plaintiff has established jurisdiction by a preponderance of the evidence. See

Apex Digital, 572 F.3d at 443–44; Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 543 (7th

Cir. 2006).

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-

pleaded facts in the plaintiff’s complaint and draws all reasonable inferences from those facts in

the plaintiff’s favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). To survive

a Rule 12(b)(6) motion, the complaint must not only provide the defendant with fair notice of a



                                                  4
     Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 5 of 12 PageID #:140




claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                              ANALYSIS

I.      Preclusion and Preemption Under the Railway Labor Act

        The Court will first address whether the RLA precludes or preempts Lyles’ Title VII,

§ 1981, and IWPCA claims. Metra contends that the RLA precludes or preempts these claims

because they require the Court to interpret the controlling CBA and the Court therefore lacks

jurisdiction. 3 The RLA governs railroads and airlines and provides for the “prompt and orderly

settlement” of labor disputes in these industries. Carlson v. CSX Transp., Inc., 758 F.3d 819,

831 (7th Cir. 2014) (citing 45 U.S.C. § 151a). The RLA requires parties to adjudicate their “so-

called ‘minor disputes’” through arbitration before an adjustment board established by a

governing CBA. Id. (citation omitted). Minor disputes grow “out of grievances or out of the

interpretation or application of agreements concerning rates of pay, rules, or working

conditions.” Consol. Rail Corp. v. Ry. Labor Execs. Ass’n., 491 U.S. 299, 303 (1989) (citation

omitted); see also Carlson, 758 F.3d at 832.

        The RLA, however, does not preclude independent claims, that is, claims that cannot be

“conclusively resolved” by interpreting a CBA. Carlson, 758 F.3d at 832 (citing Hawaiian

Airlines, Inc. v. Norris, 512 U.S. 246, 263, 265 (1994)). “[P]urely factual questions” about an

employer’s conduct or motivation do not “require[ ] a court to interpret any term of a collective-



3
  The parties have interchangeably used the terms “preclude” and “preempt” in their briefs. For clarity,
the Court will use “preclude” with respect to federal claims and “preempt” with respect to state law
claims. See Wisconsin Cent., Ltd. v. Shannon, 539 F.3d 751, 757 (7th Cir. 2008).
                                                    5
    Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 6 of 12 PageID #:141




bargaining agreement.” Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 407 (1988). For

example, the RLA does not preclude claims involving “statutory protections against employment

discrimination and retaliation.” Carlson, 758 F.3d at 832; see also Westbrook v. Sky Chefs, Inc.,

35 F.3d 316, 318 (7th Cir. 1994) (RLA did not preempt the plaintiff’s claims because they

involved “rights and obligations that exist[ed] independent of the collective bargaining

agreement”).

          Metra argues that Lyles’ Title VII, § 1981, and IWPCA claims are inextricably tied to the

interpretation of the relevant CBA and are therefore precluded or preempted by the RLA. More

specifically, Metra contends that Lyles’ Title VII and § 1981 claims rely, in part, on the

timeliness of Lyles’ disciplinary notice and subsequent hearing, which are tied to the CBA.

Metra similarly argues that the RLA preempts Lyles’ IWPCA claim because resolution of that

claim requires interpretation and application of the CBA. Lyles responds that those claims do

not require interpretation of the CBA and the RLA, therefore, neither precludes nor preempts his

claims.

          Here, Lyles’ allegations do not require interpretation of the CBA, nor do his claims arise

under the CBA. Rather, Lyles asserts independent claims under federal law. In his hostile work

environment claims, Lyles alleges that Ekvall harassed him about his clock-in times, despite

Lyles reporting that the system was malfunctioning. And his Title VII discrimination claim

contends that Lyles’ race was a motivating factor in Metra’s decision to terminate him. These

claims are independent of the CBA. See Carlson, 758 F.3d at 833 (RLA did not preclude the

plaintiff’s Title VII claims where the complaint alleged that the company rejected her

applications because of her sex and in retaliation for a protected activity); Brown v. Illinois Cent.

R.R. Co., 254 F.3d 654, 668 (7th Cir. 2001) (“A claim brought under an independent federal



                                                   6
    Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 7 of 12 PageID #:142




statute is precluded by the RLA only if it can be dispositively resolved through an interpretation

of a CBA.”). Defendants argue that Lyles’ federal claims regarding the timeliness of his notice

and subsequent hearing are tied to the interpretation and application of the CBA and are

therefore precluded. However, Lyles only references the CBA in his claims once, in his Title

VII discrimination claim. See Doc. 16 ¶ 52. Resolution of his discrimination claim does not

substantially depend on the terms of the CBA because Lyles includes this singular reference as

one of many allegations of discrimination based on race. Compare Rabé v. United Air Lines,

Inc., 636 F.3d 866, 873 (7th Cir. 2011) (“[T]he mere mention of or reference to a collective

bargaining agreement in the course of a lawsuit does not mean that the claim is preempted.”) and

Carlson, 758 F.3d at 833 (even if the plaintiff did not have the qualifications specified in the

CBA, she would still have viable Title VII claims if the same disqualifying characteristics were

overlooked for men), with Brown, 254 F.3d at 668 (plaintiff’s claim was not independent of the

CBA because interpretation of the relevant provision could dispose of the plaintiff’s entire

claim).

          The analysis does not differ for Lyles’ IWPCA claim. “A state law claim is preempted

only when it asserts rights or obligations arising under a collective bargaining agreement or when

its resolution is substantially dependent on the terms of the collective bargaining agreement.”

Rabé, 636 F.3d at 873. Here, Lyles’ IWPCA claim asserts that Metra failed to pay Lyles for all

compensable time worked. That does not call the CBA itself into dispute, nor does it assert

rights or obligations arising under the CBA. Metra argues that some of Lyles’ factual allegations

that Metra failed to abide by terms of the CBA—facts that are more relevant to his other




                                                 7
      Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 8 of 12 PageID #:143




claims—require application of the CBA and therefore the RLA preempts Lyles’ IWPCA claim. 4

But Metra’s cherry-picked allegations from the FAC are not relevant to Lyles’ IWPCA claim

that Metra failed to pay him for all compensable time worked. Further, Metra fails to identify

any provision of the CBA that would be relevant here or that would require application or

interpretation by the Court to resolve the IWPCA claim. Without more, the Court cannot

conclude the IWPCA claim is substantially dependent on the CBA’s terms. Therefore, the RLA

does not preclude or preempt Lyles’ claims.

II.     Scope of the EEOC Charge

        Metra next argues that Lyles cannot bring his Title VII hostile work environment claim

because it is outside of the scope of his original EEOC charge. 5 “To be cognizable in federal

court, a Title VII claim must simply be ‘like or reasonably related to the allegations of the charge

growing out of such allegations.’” Huri v. Office of the Chief Judge of the Circuit Court of Cook

Cty., 804 F.3d 826, 831 (7th Cir. 2015) (quoting Cheek v. W. and S. Life Ins. Co., 31 F.3d 497,

500 (7th Cir. 1994)). “The relevant claim and the EEOC charge must, at a minimum, describe

the same conduct and implicate the same individuals.” Id. at 831–32 (citing Moore v. Vital

Prods., 631 F.3d 253, 257 (7th Cir. 2011)). Because lawyers generally do not draft EEOC

charges, courts review the scope of EEOC charges liberally, and a plaintiff need not include

every fact that forms the basis of his claims. Id. at 831.




4
 Metra points to the following factual allegations in the FAC: (1) Metra failed to timely provide
disciplinary notice as required by the CBA; (2) Metra excluded certain evidence during its disciplinary
hearing; and (3) Metra did not adhere to the provisions established in the CBA. Doc. 30 at 7.
5
 Metra argues in its reply brief that Lyles cannot bring a Title VII hostile work environment claim against
Ekvall because Lyles fails to identify Ekvall in his EEOC charge. Doc. 37 at 2. The Court does not
consider this argument, however, because Lyles’ FAC only makes this claim against Metra, not Ekvall.
                                                    8
       Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 9 of 12 PageID #:144




         In his EEOC charge, Lyles alleged that Metra discriminated against him because of his

race in violation of Title VII. Lyles contended that he was “subjected to different terms and

conditions of employment, including, but not limited to, having [his] time requests denied and

being disciplined.” Doc. 30-1. Here, Lyles’ hostile work environment claim alleges that Ekvall

regularly harassed him for his clock-in times, despite the fact that Lyles had informed Ekvall that

the system was not properly recording his clock-in times. Lyles also claims that Ekvall sought

confirmation from non-African American employees as to whether Lyles arrived on time.

Construing the charge and the complaint liberally, Lyles properly put Metra on notice of his

grievances in complaining that Metra altered the terms and conditions of his employment, denied

his time-related requests, and disciplined him for the same, all allegedly because of

impermissible race discrimination. See Lavalis v. Vill. of Melrose Park, 734 F.3d 629, 634 (7th

Cir. 2013) (plaintiff’s EEOC charge and claims described the same conduct and implicated the

same individuals and were therefore reasonably related); Huri, 804 F.3d at 832 (plaintiff’s EEOC

charge that used the word “harassment” was reasonably related to a Title VII hostile work

environment claim); see also id. at 836 (primary purpose of an EEOC charge is to give the

employer notice of the grievances and a chance to settle). Accordingly, Lyles’ EEOC charge

provided Metra with fair notice of the basis of his claim, and it is reasonably related to his Title

VII hostile work environment claim. As such, Lyles’ Title VII claim falls within the scope of the

EEOC charge.

III.     Hostile Work Environment Claims

         Finally, Metra argues that the FAC does not include sufficient facts to state a hostile work

environment claim under Title VII or § 1981. Courts apply the same framework in analyzing the

elements of Title VII and § 1981 claims. See Lane v. Riverview Hosp., 835 F.3d 691, 695 (7th



                                                  9
   Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 10 of 12 PageID #:145




Cir. 2016). To state a hostile work environment claim, Lyles must allege: (1) he was subject to

unwelcome harassment, (2) the harassment was based on his race, (3) the harassment was severe

or pervasive so as to alter the conditions of employment and create a hostile or abusive working

environment, and (4) there is a basis for employer liability. Huri, 804 F.3d at 834 (citing

Cooper-Schut v. Visteon Auto. Sys., 361 F.3d 421, 426 (7th Cir. 2004)).

       A hostile environment claim requires that the harassment be “sufficiently severe or

pervasive to alter the conditions of employment and create an abusive working environment.”

Ezell v. Potter, 400 F.3d 1041, 1047 (7th Cir. 2005). Whether an environment is sufficiently

hostile “can be determined only by looking at all the circumstances,” which “may include the

frequency of the discriminatory conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an

employee’s work performance.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 23 (1993); see

also Boss v. Castro, 816 F.3d 910, 920 (7th Cir. 2016). At the pleadings stage, however, it is

premature for a court to dismiss Title VII or § 1981 hostile work environment claims where a

plaintiff has pleaded facts that could amount to violations of the relevant laws. See Huri, 804

F.3d at 834 (dismissal of hostile work environment claims would be premature where the

plaintiff pleaded facts “that could have happened and which discovery can be reasonably

expected to reveal”) (citing Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010)); see

also E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 781 (7th Cir. 2007) (plaintiff

alleging racial discrimination can allege employers’ intent “quite generally” and still proceed

beyond pleadings).

       Here, Lyles pleaded facts that identify the type of discrimination, who discriminated

against him, and when that discrimination occurred. Lyles alleges that he was discriminated



                                                10
   Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 11 of 12 PageID #:146




against on the basis of his race. Lyles further claims that Ekvall primarily engaged in the alleged

discriminatory behavior. Finally, Lyles alleges that such discrimination occurred between June

and October of 2018, during which time Ekvall “regularly harassed” him about his clock-in

times and “repeatedly and continuously” issued written reprimands. Doc. 16 ¶¶ 37, 39. Lyles

has pleaded sufficient facts to satisfy the pleading standard at this stage. See Swanson, 614 F.3d

at 404 (“[T]he statement need only give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.” (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007))); James v.

Lydon, No. 19 C 3366, 2020 WL 3192286, at *5 (N.D. Ill. June 15, 2020) (“[C]ourts in this

district have tended to deny motions to dismiss where plaintiffs alleged some ongoing or repeat

instances of harassment.”).

       Metra’s argument that Lyles has not pleaded that the alleged harassment was motivated

by racial animus fails. The FAC plainly alleges that Ekvall’s hostile conduct occurred because

of Lyles’ race. Additionally, Lyles alleges that Ekvall sought corroboration from non-African

American employees as to Lyles’ timeliness. Cf. Concentra Health Servs., 496 F.3d at 781 (“‘I

was turned down for a job because of my race’ is all a complaint has to say.” (quoting Bennett v.

Schmidt, 153 F.3d 516, 518 (7th Cir. 1998))). Drawing all inferences in Lyles’ favor, Lyles has

pleaded enough facts that could plausibly amount to a hostile work environment within the

meaning of Title VII and § 1981. Huri, 804 F.3d at 834 (dismissal of the complaint was in error

because the plaintiff’s complaint presents a story that “holds together”) (citing Swanson, 614

F.3d at 404); Moses v. Sloan Valve Co., No. 16 C 9972, 2017 WL 3838040, at *3 (N.D. Ill. Sept.

1, 2017) (at the pleading stage, plaintiffs pleaded sufficient facts to state a hostile work

environment claim where allegations included that they were accused of stealing because of their

race); Gaston v. Bd. of Ed. of the City of Chi., No. 17 C 1024, 2017 WL 3234375, at *3 (N.D. Ill.



                                                  11
   Case: 1:19-cv-03185 Document #: 39 Filed: 12/10/20 Page 12 of 12 PageID #:147




July 31, 2017) (plaintiff stated claim for hostile work environment where her allegations

included that her supervisor verbally assaulted her and sent her emails to attend baseless

disciplinary meetings). Accordingly, the Court denies Defendants’ motion to dismiss Lyles’

hostile work environment claims.

                                         CONCLUSION

       For the foregoing reasons, the Court denies Defendants’ motion to dismiss [30].



Dated: December 10, 2020                                     ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                12
